DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 24, 2020.
Claims 1 – 12 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement filed January 31, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the MilesKimball reference has not been provided, therefore the reference and the International Search Report and International Report on Patentability citing the reference have not been considered.
The references provided in the Information Disclosure Statements filed on June 29, 2020, February 9, 2021, and the remaining references cited in the Information Disclosure Statement filed January 31,2022 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claim 3 contains the typographical error “the hemp fibers reduces odor.” Examiner recommends amending to “the hemp fibers reduce odor.”
Claim 7 contains the typographical error “The compressive garnet.” Examiner recommends amending to “the compressive garment.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “the compressive sock.” There is insufficient antecedent basis for this limitation in the claim, as there is no mention of a compressive sock in claim 1, upon which claim 11 is dependent.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over '174 (KR200421174Y1, using the provided machine translation).
‘174 teaches fabrics that contain excellent tightening and are mainly useful in socks (Abstract). As per claim 1, ‘174 teaches:
A compression garment comprising hemp fibers disposed in, or woven into, a material of at least a portion of the compression garment (‘174 teaches a knit fabric formed by fibers with a center yarn and a filament mass (Abstract). In Page 2, Paragraph 13, ‘174 teaches an example fiber wherein a center hemp fiber has nylon filaments twisted around it. As the hemp fibers are in the middle, they are interpreted as being “disposed in” the material as claimed.)
Regarding the limitation, “a compression garment to provide compressive support to a portion of the human body,” Examiner is of the opinion that the limitation is statement of intended use that does not further limit the claimed invention. ‘174 teaches that the resulting fabrics exhibit excellent tightening (Abstract). Furthermore, the socks of ‘174 are capable of acting to compress the human body, depending on the size of the sock and the size of the human body. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Additionally, if it is found that the socks of ‘174 do not provide the claimed level of compression, it would have been obvious to one of ordinary skill in the art to add elastic to the socks to provide compression, motivated by the desire to predictably help the socks stay on the human body.
Regarding claims 2 – 7, ‘174 appears silent with respect to the claimed properties. However, the instant specification teaches that anti-bacterial properties, odor reduction, and UV shielding properties are natural features of hemp fibers (See [0027] of the instant specification as filed). The instant specification teaches that the porosity of hemp fibers gives them a moisture wicking property, which can provide a cooling or soothing effect (See [0026] of the instant specification as filed), and that hemp fibers have incredible tensile strength (See [0025] of the instant specification as filed). Therefore, the properties claimed are considered to be inherent to the hemp fibers of the prior art reference, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims claimed, properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 8, ‘174 teaches a novel fabric wherein natural fibers are used as a center yarn with a nylon filament twisted around them (Page 2, Paragraph 8). Therefore, the composition of the fabric is interpreted as being homogenous. When the hemp fibers are present throughout the fabric, it would naturally follow that the fibers are present in parts that are otherwise more susceptible in use, to wear and tear, as claimed
As per claim 9, ‘174 teaches:
Wherein the compression garment is one of… a sock (‘174 teaches that the fabric is mainly applied to socks (Abstract).)
As per claim 10, ‘174 teaches:
Wherein the compression garment is constructed of one or more of… nylon… and polyester, in addition to the hemp fibers (In Page 2, Paragraph 13, ‘174 teaches a center hemp fiber with nylon filaments twisted around it.)

Claim Rejections - 35 USC § 103
Claims 1 - 10  are rejected under 35 U.S.C. 103 as being unpatentable over Griefer (US20100024088A1).
Griefer teaches an arm sleeve providing protection against harmful ultraviolet rays (Abstract). As per claim 1, Griefer teaches:
A compression garment comprising hemp fibers disposed in, or woven into, a material of at least a portion of the compression garment ([0025]: “The arm sleeve 100 may be made of any type of elastic material that provides a lightweight, skin tight, comfortable feel… In addition, the arm sleeve may be made from a combination of elastic material and one or more of a wood pulp based fabric or other synthetic or natural knitted or woven fabrics. Some examples of wood pulp based fabric are bamboo, polyester, nylon, hemp, maize and lyocell.” The combination of materials is interpreted as having hemp fibers “disposed in” the material, as claimed.)
Griefer teaches that the benefits of hemp fibers are that they offer superior strength, insulative qualities, natural UV protection, and natural mildew-resistance, making them an ideal choice for activewear ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically select hemp fibers from among the list of suitable wood-pulp-based fabrics, motivated by the desire to produce an arm sleeve that is strong, and provides natural UV protection and natural mildew resistance, as taught by Griefer ([0030]).
Regarding the limitation, “a compression garment to provide compressive support to a portion of the human body,” Examiner is of the opinion that the limitation is a statement of intended use that does not further limit the claimed invention. The sleeves of Griefer are taught to provide a skin-tight feel due to the elasticity ([0014]), which is interpreted as providing compressive support to a portion of the human body as claimed. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claims 2 – 7, Griefer explicitly teaches that hemp fibers offer superior strength, natural UV protection, and mildew resistance ([0030]), as required by claims 3, 5 and 7. Griefer appears silent with respect to the other claimed properties. However, the instant specification teaches that anti-bacterial properties, odor reduction, and UV shielding properties are natural features of hemp fibers (See [0027] of the instant specification as filed). The instant specification teaches that the porosity of hemp fibers gives them a moisture wicking property, which can give a cooling or soothing effect (See [0026] of the instant specification as filed), and that hemp fibers have incredible tensile strength (See [0025] of the instant specification as filed). Therefore, the properties claimed are considered to be inherent to the hemp fibers of the prior art reference, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims claimed, properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
As per claim 8, Griefer teaches that the arm sleeve is made of a combination of spandex and a material such as hemp (Abstract). Therefore, the composition of the sleeve is assumed to be homogenous. When the hemp fibers are present throughout the sleeve, it would naturally follow that the fibers are present in parts that are otherwise more susceptible in use, to wear and tear, as claimed. Furthermore, as Griefer teaches one of the benefits of hemp fibers is their superior strength ([0030]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide them in areas where strength would be desired, such as parts that are susceptible to wear and tear.
As per claim 9, Griefer teaches:
Wherein the compression garment is one of a glove… (In Fig. 2, as described in [0015], Griefer teaches an embodiment wherein the sleeve comprises a fingerless glove portion, which is interpreted as reading on the claimed glove embodiment.)
As per claim 10, Griefer teaches:
Wherein the compression garment is constructed of one or more of… spandex… in addition to the hemp fibers (Abstract: “The arm sleeve may be made out of spandex or a combination of spandex and any one or more of… hemp…)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Griefer (US20100024088A1) as applied to claims 1 - 10  above, and further in view of Rock (US20160076175A1).
As per claim 11, Griefer does not teach:
Wherein hemp fibers are dispersed in, or woven into a material of, some portions of the compression sock, and no hemp fibers are dispersed in, or woven into a material of, some portions of the compression sock
Wherein a density of hemp fibers dispersed in, or woven into a material of, some portions of the compression garment is greater than that in other portions of the compression garment
Rock teaches a compression article comprising areas of compression pressure and areas of transitioning compression regions (Abstract). These compression articles can comprise sleeves ([0003]). Rock teaches that the compression region may consist entirely of a first yarn and the transitioning region can comprise a mixture of the first yarn and a second yarn ([0023]). The first yarn is an elastomeric yarn, such as spandex, to provide compression pressures ([0021 - 0022]). Rock teaches that the other yarns in the sock may include hemp fibers ([0039]). By providing compression socks with a pattern wherein the compression of the sock is different within regions, a sock is produced that can be easily put on and taken off ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of a non-elastic fiber, such as natural fibers including hemp, within regions of a compressive garment to an amount as low as 0% to form a region comprising only elastic yarns, resulting in the claimed different densities of hemp fibers in the compressive garment including areas without hemp fibers as required by claim 11. One of ordinary skill would have been motivated to make this modification because Rock teaches that by varying the compressive forces within garments, the resulting garments provide compression but are also easily put on and taken off ([0004]). 
Regarding the limitation “compressive sock” in claim 11, Examiner notes that the limitation lacks antecedent basis. However, Examiner is of the position that the term “sock” does not provide any structural distinction from the sleeve as taught by Griefer, and that the sleeve of Griefer could be placed on the foot and behave as a “compressive sock.”

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789